OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to merchandise, described in the stipulation of submission as “wood articles, scissors, nail clippers, brushes, other than toilet brushes, etc., exported from Japan,” and entered at the port of Boston, Mass.
The agreed set of facts, upon which the case is before me, shows that the proper basis for appraisement of the merchandise in question is statutory export value and that such value therefor is the invoice unit values, plus the shipping charges set out on the invoices, but not including the buying commission as stated on the invoices.
Judgment will be rendered accordingly.